ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Pledger on 29 June 2022.
The application has been amended as follows: 
IN THE CLAIMS:
5. (Previously Presented) A method for manufacturing a wheel bearing device, the wheel bearing device including: an outer member having an outer raceway face that is formed on an inner circumference of the outer member; an inner member having an inner raceway face that is formed on an outer circumference of the inner member; and a plurality of rolling elements that are interposed between the outer raceway face of the outer member and the inner raceway face of the inner member, the method for manufacturing the wheel bearing device comprising: forming a spline hole by running a forming broach through a through hole of the inner member; providing a heat treatment to the outer raceway face, the inner raceway face, and the spline hole; and finishing an uneven shape of the spline hole [[
*END OF AMENDMENTS*

Response to Arguments
Applicant does not provide specific arguments in the remarks filed 07 June 2022 as the rejected claims have all been cancelled in the amendment filed alongside the remarks.
Allowable Subject Matter
Claims 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's best found prior art does not teach the limitations of independent claim 5.
Claim 5 requires a combination of method steps to form a wheel bearing device, including the step of heat treatment, where the heat treatment is not provided to the phase matching portions.  Although the primary reference, SONG, and a secondary reference OHTSUKI, teach a heat treatment to specific locations in the combined method, the reference relied upon for the phase matching portions, WERDEN, does not specify a location of heat treatment for the phase matching portion.  Other references taught wheel bearing devices (See TAJIMA (US 20040120622 A1), OZAWA (US 20100220946 A1), and TORII (US 9511629)) as well as some references teaching broaches with phase matching portions (See JP 5768969 B2 and LAPOINTE (US 1197132) yet all were silent of a teaching suggestion, or motivation regarding heat treatment of a phase matching portion on a wheel bearing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/Moshe Wilensky/Primary Examiner, Art Unit 3726